Opinion by
Judge Hines :
In this case there was a devise to Mrs. Cross of $500, one hundred of which was paid to her, and after her death the executor paid the remainder to her husband. This suit is brought by the heirs of Mrs. Cross against the husband and the executor, to recover the amount paid to the husband after the death of the wife. In such a case, a chose in action devised to the wife during converture belongs absolutely to the husband, whether reduced to possession before or after the death of the wife. It is not like the case when the chose in action is coming to the wife at the time of the marriage, and is not reduced to possession by the husband during the life of the wife. Tobin's G'd’n. v. Dixon, 2 Met. 422. The court did not err in sustaining the demurrer to the petition.
Judgment affirmed.